                   Case 18-12773-BLS        Doc 45     Filed 01/03/19       Page 1 of 47



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    interTouch Topco LLC, et al.,1                        Case No. 18-12773 (BLS)

                        Debtors.                          Jointly Administered

                                                          Re: D.I. 4 and 5


    OMNIBUS OBJECTION BY DEBTORS TO GATE WORLDWIDE HOLDINGS LLC’S
                 (I)    EMERGENCY MOTION TO DISMISS THE DEBTORS’
       CHAPTER 11 CASES PURSUANT TO § 1112(b) AND/OR ABSTAIN FOR [SIC]
       HEARING DEBTORS’ CHAPTER 11 CASES PURSUANT TO § 305(a) OF THE
                           BANKRUPTCY CODE; AND
                   (II)   EMERGENCY MOTION FOR ENTRY OF AN ORDER
          GRANTING RELIEF FROM THE AUTOMATIC STAY PURSUANT TO
               SECTIONS 362(d) AND (f) OF THE BANKRUPTCY CODE

             interTouch Holdings LLC (“Holdings”) and interTouch Topco LLC (“Topco”), the above-

captioned debtors and debtors-in-possession (together, the “Debtors”), by and through their

proposed undersigned counsel, hereby oppose the motions by Gate Worldwide Holdings LLC

(“Gate”) (a) to dismiss their Chapter 11 Cases [D.I. 4; filed 12/13/18] (the “Motion to Dismiss” or

“MTD”) and (b) for stay relief [D.I. 5; filed 12/13/18] (the “Stay Relief Motion” or “SRM”). In

support hereof, the Debtors hereby incorporate the Declaration of Seale A. Moorer, Jr. (the

“Moorer Declaration), filed concurrently herewith, and respectfully state as follows:

                               PRELIMINARY STATEMENT

             1.    By seeking for chapter 11 relief, the Debtors properly invoked the protections

against precisely the types of predatory creditor practices Gate now asks this Court to condone.


1
       The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification
numbers are: interTouch Holdings LLC (2091) and interTouch Topco LLC (6381). The Debtors’
headquarters is located at 480 Olde Worthington Road, Suite 350, Westville, OH 43082.
               Case 18-12773-BLS          Doc 45       Filed 01/03/19     Page 2 of 47



While the New York Court may be well equipped to liquidate and shut down all of the Debtors’

going concerns for scraps for Gate’s sole benefit, this Court only, under the auspices of the

Bankruptcy Code, is able to realize the opportunity to preserve value: to allow existing

management to restructure business operations and preserve going concerns, goodwill, and jobs.

This Court is the right place for the Debtors to be; here is where the Debtors should stay. Outside

of bankruptcy, all of the Debtors’ value immediately will be lost.

        2.      The Debtors and Gate are competitors in the hospitality managed services vertical

market. That is, both cater to a niche market and target specific types of consumers. Presently,

this vertical market is undergoing a tremendous global consolidation, with major global hotel

brands seeking a small number of global service providers to provide the same look and feel (i.e.

same services and solutions) to their branded properties wherever located around the world. Since

2015, the Debtors have been working to bring together a number of large regional providers under

a single umbrella to service all major hotel brands across all major geographic regions. Gate now

is seeking to do the same. In 2017, Gate seized the opportunity to take advantage of the Debtors’

financial distress, purchased the Note (later defined), likely at a significant discount, with the intent

to systematically foreclose on the Debtors’ assets and affiliated assets at a further distressed

discount, and reap the financial benefits and spoils of being the first group to obtain single global

provider status in the hospitality vertical market. In furtherance of its business objectives, Gate

will spare no detriment to the Debtors, their equity holdings, their operating subsidiaries, and the

Debtors’ unsecured creditors. To prevent this from happening, the Debtors must remain in chapter

11 and be granted the continued protections of the automatic stay-particularly as against Gate. The

motions to dismiss and for stay relief, therefore, must be denied.




                                                   2
              Case 18-12773-BLS          Doc 45       Filed 01/03/19    Page 3 of 47



                                     CASE BACKGROUND

       3.      On December 10, 2018 (the “Petition Date”), each of the Debtors commenced a

case under chapter 11 of the Bankruptcy Code (together, the “Chapter 11 Cases”). The Debtors are

operating their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in these

Chapter 11 Cases.

The Debtors Were Formed to Acquire Operating Businesses Through Which They Provide
Products and Services to the Hospitality Industry

       4.      Topco and Holdings both are Delaware limited liability companies formed in 2015

for the purpose of acquiring two existing operating businesses. Topco is Holdings’ 100% parent

and the wholly-owned subsidiary of non-debtor ST Holdings LLC. The businesses they were

formed to acquire are Nomadix, Inc. (“Nomadix”), a Delaware corporation with a principal place

of business in Agoura Hills, California, and interTouch Pte. Ltd., a Singapore company, and its

subsidiaries (collectively, “interTouch”).

       5.      In Nomadix, the Debtors acquired a profitable company that, for over twenty years,

has engaged in the manufacture and sale of gateway devices and licensing of software solutions

that facilitate internet access for mobile users at public locations and are used extensively in the

hospitality and other visitor-based industries. Nomadix has approximately three dozen employees

and a handful of contractors. Its product sells globally through a sales channel that numbers over

600 authorized distributors and resellers. Nomadix currently has well over 10,000 active licensed

units globally, including businesses such as hotels, convention centers, schools, hospitals, airports,

stadiums, retail stores, office businesses, multi-dwelling units, and the like, that depend on

Nomadix’s ongoing daily service, support, and software maintenance to maintain internet service.

Nomadix’ stream of income is derived chiefly from these products and from its largest asset, a

                                                  3
              Case 18-12773-BLS          Doc 45       Filed 01/03/19   Page 4 of 47



substantial patent portfolio developed over many years and including patents that are seminal to

the provision of internet service in public places.

       6.      In interTouch, the Debtors acquired one of the leading global providers of

technology-based services and solutions to the hospitality industry in Asia-Pacific, Australia,

Middle-East, Africa, and Central and Latin America. interTouch’s solutions include wired and

wireless high-speed internet access, digital television, video-on-demand, digital signage, and other

in-room entertainment and networking solutions to guestrooms, conference facilities, and other

common areas. interTouch provides services to over 1,000 hotel properties and operates in over

46 countries. Its customers include some of the top hospitality brands in the world.

       7.      interTouch likewise is a valuable operating business, from which the Debtors

generate the bulk of their revenue. interTouch and Nomadix are fully vertically integrated and

function as a team: Nomadix is an important software engine, and interTouch provides the rest of

the solutions on top of that engine. Both companies work hand in hand to produce optimal value.

In Connection with the Financing and Acquisition of Nomadix and interTouch, Holdings and
Certain of its Affiliates Entered into a Series of Agreements Guaranteeing Holdings’
Obligations and Granting DoCoMo a Security Interest in Collateral Held by Nomadix

       8.      Both Nomadix and interTouch were acquired from NTT DoCoMo, Inc.

(“DoCoMo”), a Japanese corporation and predominant Japanese mobile phone operator. DoCoMo

agreed to partially finance the acquisition2 and, to that end, entered into a series of documents

hereinafter referred to as the “Financing Documents.” These Financing Documents are described

below and are incorporated herein by reference.




2
         DoCoMo’s parent company is Nippon Telegraph and Telephone Corporation (“NTT”), a Japanese
telecommunications company headquartered in Tokyo, Japan. Ranked 65th in Fortune Global 500, NTT is
the fourth largest telecommunications company in the world in terms of revenue.

                                                  4
              Case 18-12773-BLS           Doc 45       Filed 01/03/19   Page 5 of 47



The Note (Holdings)

       9.         On September 29, 2015, Holdings (the “Issuer”) entered into a Note Purchase

Agreement (the “NPA”) with DoCoMo and, in exchange, Holdings executed and delivered to

DoCoMo a promissory note in the original principal amount of fifty-five million dollars

($55,000,000) (the “Note” or “NPA”). A true and correct copy of the Note is attached hereto as

Exhibit A.

       10.        The Note provides:

                  All of the obligations of the Issuer under the Note shall be secured
                  by the Collateral upon and subject to the terms of the Security
                  Agreements and the other Note Documents.

Note, Art. 1.5.

       11.        “Collateral,” “Security Agreements,” and “Note Documents,” and other terms used

in the Financing Documents and relevant hereto are defined in the Note as follows:

                  “Collateral” means the collateral security granted to the Noteholder
                  pursuant to the Security Agreements and the other Note Documents.

                   “Guaranties” means those certain Guaranty Agreements, of even
                  date herewith, entered into by the Guarantors in favor of the
                  Noteholder.

                  “Guarantors” means ST Holdings and interTouch Topco LLC and
                  each of their successors and permitted assigns, and … Nomadix and
                  each of its successors and permitted assigns.

                  “Note Documents” means, collectively, (a) this Agreement, (b) the
                  Note, (c) the Security Agreements, and (d) the Guaranties.

                  “Noteholder” [means DoCoMo].

                  “Obligations” means all advances, debts, liabilities, obligations,
                  covenants and duties arising under any Note Documents owing by
                  the Issuer to the Noteholder, whether direct or indirect (including
                  those acquired by assignment), absolute or contingent, due or to
                  become due, now existing or hereafter arising.



                                                   5
               Case 18-12773-BLS         Doc 45       Filed 01/03/19   Page 6 of 47



               “Security Agreements” means i) upon execution and delivery
               thereof, the ST Stock Pledge, ii) that certain Pledge Agreement of
               even date herewith, by and between ST Holdings and Noteholder,
               iii) that certain Pledge Agreement, of even date herewith, by and
               between interTouch Topco, LLC and Noteholder and iv) that certain
               Patent Security Agreement, when executed and delivered pursuant
               to this Agreement, by and between Nomadix, Inc. and Noteholder,
               as such agreements may be supplemented, amended or otherwise
               modified from time to time in accordance with their terms.

Id. at 12.

        12.    Pursuant to the Note, Holdings, as Issuer, contractually obligated itself to cause the

Guarantors–Topco, Nomadix, and ST Holdings LLC–as well as its wholly-owned subsidiaries–

Nomadix and interTouch–to perform in accordance with the terms of the Note. The Note provides,

for example:

               (a)     The Issuer shall, and shall cause the Guarantors to, maintain
               in full force and effect its organizational existence and, except as
               would not reasonably be expected to have a Material Adverse
               Effect, rights and franchises.

               (b)     The Issuer shall, and shall cause the Guarantors to, keep
               each of its properties necessary to the conduct of its business in good
               repair, working order and condition, reasonable wear and tear
               excepted, and from time to time make all needful and proper repairs,
               renewals, replacements, additions and improvements thereto; and
               the Issuer shall, and shall cause the Guarantors to, at all times
               comply with each provision of all leases to which it is a party or
               under which it occupies property, except, in each case, as would not
               reasonably be expected to have a Material Adverse Effect.

               (c)     The Issuer shall, and shall cause the Guarantors to, …
               promptly pay and discharge, or cause to be paid and discharged
               when not overdue, all lawful taxes, assessments and governmental
               charges or levies imposed upon the income, profits, assets, property
               or business of the Issuer and the Guarantors, …

               (d)    [Reserved].

               (e)    The Issuer shall, and shall cause the Guarantors to, keep its
               assets which are of an insurable character insured by financially
               sound and reputable insurers against loss or damage by theft, fire,
               explosion and other risks customarily insured against by companies

                                                  6
              Case 18-12773-BLS         Doc 45       Filed 01/03/19   Page 7 of 47



               in the line of business of the Issuer or the relevant Guarantor, in
               amounts sufficient to prevent the Issuer or the relevant Guarantor
               from becoming a co-insurer of the property insured; and the Issuer
               shall, and shall cause the Guarantors to, maintain, with financially
               sound and reputable insurers, insurance against other hazards and
               risks and liability to Persons and property …

Id. at 4.1 (emphasis added).

               The Issuer shall, and shall cause any of its Subsidiaries to, comply
               with the terms and conditions of all material agreements,
               commitments or instruments to which the Issuer or any of its
               Subsidiaries is a party or by which it or they may be bound, except
               to the extent such noncompliance would not reasonably be expected
               to have a Material Adverse Effect. The Issuer shall, and shall cause
               each of its Subsidiaries to, duly comply with any applicable Legal
               Requirements relating to the conduct of their respective businesses,
               properties or assets, except to the extent such noncompliance would
               not reasonably be expected to have a Material Adverse Effect.

Id. at 4.4 (emphasis added).

               The Issuer shall, and shall cause its Subsidiaries to, take
               commercially reasonably actions necessary to maintain, defend and
               protect its rights in all material trademarks, trade names, service
               marks, patents, patent applications and other material intellectual
               property owned by Issuer or such Subsidiary (including, without
               limitation, the Nomadix Patents) …

               The Issuer shall keep true records and books of account in which
               full, true and correct entries will be made of all dealings or
               transactions in relation to the business and affairs of the Issuer and
               its Subsidiaries in accordance with GAAP applied on a consistent
               basis.

               The Issuer shall permit the Noteholder (or representatives on behalf
               of the Noteholder) during regular business hours selected by the
               Issuer, upon reasonable advance notice, to visit the offices of the
               Issuer and its Subsidiaries to inspect the Collateral …

Id. at 4.5 (emphasis added). The foregoing excerpts illustrate that Holdings, as Issuer, holds full

power and authority over the Guarantors and its Subsidiaries, all of which operate at the sole

direction of Holdings.



                                                 7
              Case 18-12773-BLS          Doc 45       Filed 01/03/19   Page 8 of 47



The Guaranties (Topco, Nomadix, and ST Holdings LLC)

       13.     As noted, simultaneously with the Note, three entities affiliated with Holdings

executed guaranties as further security for the Obligations: Topco, Nomadix, and ST Holdings

LLC. The guaranties are virtually identical and all provide that, in the event of a default under the

Note by Holdings, DoCoMo can look to the Guarantors for payment of outstanding Obligations. 3

A true and correct copy of the Nomadix Guaranty is attached hereto as Exhibit B.

The Patent Security Agreement (Nomadix)

       14.     The Patent Security Agreement is one of the Security Agreements referenced in the

Note and states that DoCoMo, as Noteholder, requires Nomadix, as one of the Guarantors of

Holdings’ debt obligation, to enter into the Patent Security Agreement as part of the financed

acquisition of Nomadix and interTouch and as security for the Nomadix Guaranty. A true and

correct copy of the Patent Security Agreement is attached hereto as Exhibit C. It provides:

                                       W I T N E S S E T H:

                       WHEREAS, pursuant to that certain Note Purchase
               Agreement dated September 29, 2015, by and between interTouch
               Holdings LLC (“Issuer”) and Noteholder (as amended or otherwise
               modified from time to time, the “NPA”; capitalized terms used but
               not otherwise defined herein having the respective meanings
               ascribed to them in the NPA), the Noteholder has accepted and holds
               that certain Promissory Note issued by the Issuer dated September
               29, 2015 in an original principal amount of $55,000,000 (the
               “Note”) for a portion of the purchase price under the Share Sale
               Agreement;

                       WHEREAS, Guarantor and Noteholder have entered into
               that certain Guaranty dated [September 29], 2015 (as amended or
               otherwise modified from time to time, the “Guaranty”), providing
               for, among other items, the guaranty by Guarantor of Issuer’s
               obligations under the NPA; and



3
       The Note Purchase Agreement provided that the guaranty from ST Holdings LLC would become
non-recourse after the execution of the ST Stock Pledge.

                                                  8
             Case 18-12773-BLS          Doc 45       Filed 01/03/19     Page 9 of 47



                      WHEREAS, Noteholder has required, as a condition to its
              receipt of the Note under the NPA, that Guarantor enter into this
              Agreement with Noteholder.

       15.    The Patent Security Agreement further provides that Nomadix grants DoCoMo a

security interest in Nomadix’s patent portfolio, which shall serve as Collateral for all

“Obligations,” defined in the Nomadix Guaranty as those obligations “arising out of or in

connection with or with respect to the [NPA], any other Note Document, or any other instrument

or agreement from time to time between the Issuer and the Noteholder.” Section 2 of Nomadix

Guaranty. To wit:


                                          AGREEMENT

                      NOW THEREFORE, in consideration of the premises and
              in order to induce Noteholder to accept and hold the Note, Guarantor
              hereby agrees with Noteholder as follows:

                      1.       Security Interest. Guarantor hereby grants to
              Noteholder a security interest in and to all of its right, title and
              interest in and to the collateral described in Section 2 herein (the
              “Collateral”) in order to secure the payment of all Obligations (as
              defined in the Guaranty) and the performance of all the obligations
              related thereto.

                       2.     Collateral; Financing Statement; Perfection. The
              Collateral is: (a) all patents and patent applications owned by
              Guarantor including, without limitation, the patents and patent
              applications listed on Schedule A attached hereto and made a part
              hereof, together with all reissues, divisions, continuations, renewals,
              reexaminations, extensions and continuations-in-part of any of the
              foregoing (the “Patents”); (b) the inventions claimed in the Patents;
              (c) all income, royalties, damages and payments now and hereafter
              due or payable with respect to any of the Patents, including, without
              limitation, payments under all licenses entered into with respect to
              the Patents and damages and payments for past or future
              infringements of the Patents; and (d) the right to sue for past, present
              and future infringements of the Patents. The Noteholder is expressly
              authorized to file financing statements in respect of the Collateral
              and to record this Agreement with the United States Patent and
              Trademark Office or other equivalent governmental body as
              necessary or desirable to perfect or give effect to the security interest

                                                 9
              Case 18-12773-BLS           Doc 45      Filed 01/03/19      Page 10 of 47



                created herein.

Patent Security Agreement, Sections 1 and 2. Schedule A to the Patent Security Agreements lists

the patents owned by Nomadix that are part of the Collateral.

The Membership Interest Pledge Agreements (Topco and ST Holdings LLC)

        16.     In addition to the foregoing, Topco and ST Holdings LLC each entered into a

Membership Interest Pledge Agreement (together, the “Pledge Agreements” and each a “Pledge

Agreement”) with DoCoMo, pursuant to which each entity pledged all ownership interests (the

“Pledged Stock”) it owned at the time the Note was executed. The Pledge Agreements define

Pledged Stock as follows:

                “Pledged Stock” shall mean the membership interest units of the
                Issuer owned by Pledgor, as such amount may be adjusted from time
                to time by the Issuer, pursuant to splits, together with all certificates,
                options, or rights of any nature whatsoever that may be issued or
                granted in such membership interest units by the Issuer to the
                Pledgor while this Agreement is in effect.

Included, then, in the Pledged Stock is Topco’s ownership interest in Holdings.

Pre-Petition, the Debtors Undertook to Refinance and Restructure their Assets and Entered
into a Binding Memorandum of Understanding with an Investment Firm

        17.     Beginning in mid-2016, the Debtors started to explore refinancing options. To that

end, they engaged the services of FTI Consulting to validate their view of the value of the intellectual

property held by their wholly-owned subsidiary Nomadix that had been pledged to DoCoMo as

security for the Note. FTI Consulting is a prominent global financial advisory and forensic and

litigation support firm with a strong background in the valuation of intellectual property whose

professionals have been recognized as leading patent litigation expert witnesses. Specifically, FTI

Consulting was engaged to review the patent royalty history and data to aid Nomadix’s management

team in determining the potential royalty stream and making cash-flow projections, based on a

number of assumptions, related to certain portions of the Nomadix’s patent portfolio.
                                                   10
               Case 18-12773-BLS        Doc 45     Filed 01/03/19      Page 11 of 47



        18.     After six months of an extensive amount of research and dialogue with Nomadix and

Nomadix’s outside intellectual property legal team, FTI Consulting completed their evaluation of

the data and provided Nomadix with its findings in January, 2017 (the “FTI Model”). The FTI Model

confirmed that the value of Nomadix’s patent portfolio by far exceeds the Debtors’ Obligations under

the Note. The idea was that the FTI Model, by enabling the Debtors to make informed revenue and

cash flow projections, would support future efforts to secure a successful financing transaction.

        19.     In February 2018, the Debtors were introduced to the Tiller International Capital

LLC (“Tiller”), a global multinational investment firm formed by Anthony N. Georgiou in 1972.

Tiller and its subsidiaries together employ approximately 160,000 people across 76 countries.

        20.     After a few meetings between Mr. Georgiou and Mr. Moorer, the Debtors’ principal,

Tiller, on March 2, signed a Nondisclosure Agreement and performed due diligence in connection

with exploring investment opportunities in Holdings. Following several additional meetings and

further discussions, ST Holdings secured a binding commitment from Tiller to finance the Debtors,

which was memorialized in a binding Memorandum of Understanding dated as of May 22, 2018

(the “MOU”). The MOU obligated Tiller to make two capital contributions in the respective

approximate amounts of $55 million and $20 million and contemplated, among other things, the

creation of two new joint ventures, as well as a corporate restructuring of the ST Holdings

subsidiaries for the purpose of expanding the business of Topco and its direct and indirect

subsidiaries both domestically and internationally (collectively, the “Tiller Transaction”). The cash

derived from the Tiller Transaction was intended to eliminate Holdings’ Obligations under the Note,

eliminate the need to pay for debt service, and to fund an expansion of existing business and

profitability overall.




                                                 11
              Case 18-12773-BLS           Doc 45     Filed 01/03/19      Page 12 of 47



        21.     In preparation for the Tiller Transaction, two new joint venture entities were formed

on March 30, that adopted bylaws in June. Shareholder agreements and certain Subscription and

Asset Contribution Agreements to complete and consummate the Tiller Transaction were executed

on June 17, 2019. On that day, all conditions to funding were satisfied.

        22.     It had been anticipated Tiller would fund the transactions no later than Friday,

December 7, 2018. The source of Tiller’s investment was to be a loan secured by certain assets of

Tiller. The assets serving as collateral were required to be appraised, and unfortunately, the appraisal

process was not completed by this deadline.

        23.     As late as January 2, 2019, Tiller has provided confirmation that it would soon be

able to meet its investment obligations contemplated by the Tiller Transaction.

Holdings Defaults on the Note and Gate Buys the Defaulted Note from DoCoMo

        24.     Despite its efforts to timely refinance the Note, Holdings defaulted thereunder when

it was unable to pay all outstanding amounts owing on the Maturity Date, or March 31, 2017.

        25.     On September 5, 2017, Gate purchased the defaulted Note from DoCoMo.

        26.     In late 2017, Gate acquired an equity stake in GlobalReach Technology, 4 a


4
        See press release available online at https://www.globalreachtech.com/news/global-reach-secures-
equity-partner-in-support-of-its-global-expansion-and-transition-to-a-us-based-corporation/ (last visited
December 29, 2018):
                         The investment by Gate Worldwide Holdings will support the
                international expansion of GlobalReach as a U.S. entity (GlobalReach
                Technology, Inc.) and allow it to capitalize on its success as a market
                leader in Wi-Fi solutions. Later this year, the company will release a
                hospitality-focused solution that combines its market leading Hotspot 2.0
                capability with centralized PMS authentication to maintain a single user
                store across multiple venues and brands without adding latency.
                         “We chose to invest in GlobalReach, based on its excellent
                reputation within the global Wi-Fi sector, as well as its market leading
                platform, which addresses the growing need for custom-fit Wi-Fi products
                and services,” says Ted Helvey, Managing Partner at Gate Worldwide
                Holdings. “With our support, we believe that GlobalReach will be able to
                further accelerate its growth and penetration into new global markets and

                                                   12
               Case 18-12773-BLS            Doc 45      Filed 01/03/19       Page 13 of 47



competitor of Nomadix.

Gate Brings Suit in New York to Recover on the Note

        27.      On January 3, 2018, Gate brought suit in the Supreme Court of the State of New

York, County of New York (the “New York Court”), to collect on the Note in an action against

Holdings, Topco, Nomadix, and ST Holdings (the “New York Action”).5 The Debtors raised

certain counterclaims in the New York Action related to Gate (a) improperly interfering with

pending litigation brought by Nomadix, (b) refusing to provide reasonable documents requested by

the Debtors’ potential investors, and (c) executing an invalid assignment of Nomadix’ patents, all

with the ostensible motive to discourage potential investors from providing financing to the Debtors

and to siphon off value to their other business endeavors to the detriment of the Debtors, their other

creditors, and the stakeholders of the enterprise.

        28.      On June 29, 2018, upon Gate’s motion for summary judgment on amounts owed

under the Note, judgment was entered in favor of Gate in the amount of $49,658,725.62 against



                 verticals to become the go-to provider for Wi-Fi authentication and
                 management services worldwide.” …
                         Due to its new status as a U.S. Corporation, GlobalReach
                 Technology, Inc. plans to establish new world headquarters in Silicon
                 Valley, California.
5
          Gate asks this Court to take “judicial notice” of multiple pleadings in the New York Action, seeking
to import the docket there into this Court by way of the Clasen Affidavit. See MTD p. 7 n.5. While it is
correct that this Court may take judicial notice of the existence of another court’s proceedings, id., the
Debtors respectfully submit that Gate’s reliance as probative evidence on allegations contained in pleadings
in New York Action is misplaced. For example, Gate repeatedly cites to its own allegations in the state
court complaint. See, e.g., MTD ¶¶ 18-25. But the Clasen Affidavit fails to attach the answer to the
complaint, so this Court has no way of knowing which allegations in the complaint are in dispute. Similarly,
Gate cites to the Debtors’ opposition to the Motion to Confirm for the proposition that the Debtors
“baselessly claim[ed] that [Gate] failed to retain a qualified broker on commercially reasonable terms and
failed to take commercially reasonable actions in conducting the sale process.” Id. ¶ 33. But that opposition
was supported by sworn affidavits and the New York Court has not yet ruled on the merits of the opposition.
In any event, the reasonableness of the sales process in New York, or lack thereof, is not before this Court,
so it is unclear for what ultimate purpose Gate has submitted these various pleadings, particularly as it could
have supported its motions by a simple affidavit by one of its principals.

                                                      13
             Case 18-12773-BLS          Doc 45     Filed 01/03/19      Page 14 of 47



Holdings and Topco (the “Judgment”). No judgment has been entered against ST Holdings LLC.

As of the Petition Date, New York Court had not yet ruled on the Debtors’ counterclaims which,

if successful, would impose liability on Gate for damages caused by Gate’s wrongful actions. 6

       29.     Gate, in early July, 2018, served Nomadix and Nomadix’s bank with a restraining

notice, effectively freezing Nomadix’s assets. These restraining notices made it virtually

impossible for Nomadix to continue to operate its day-to-day business, not having access to cash

to make payroll, to pay healthcare benefits to its employees and their families, or to continue to

provide on-going support and maintenance services globally to its millions of daily users,

thousands of end-user business licensees, and hundreds of resellers.

       30.     On July 17, 2018, Gate requested that it be permitted to start a piecemeal collection

on the Judgment, filing a motion to set bidding procedures and scheduling an auction with respect

to the equity interests held by Debtor Holdings. In their response to Gate’s request, the Debtors

pointed out, among other things, that no meaningful auction could take place so long as the value

of Holdings’ asset–Nomadix–was drastically being compromised by the very party seeking the

forced sale. The Debtors also requested that any sale order specifically recognize their right under

the Uniform Commercial Code to redeem prior to the closing of any sale, given that they had

received a binding commitment by Tiller for a transaction they anticipated to close soon.

       31.     On August 27, 2018, the New York Court authorized the sale of Holdings’

membership interests at a public auction and established certain procedures with respect thereto

(the “Sale Order”). It lifted the restraining notice on Nomadix’s operating account, subject to

Nomadix maintaining therein a certain minimum balance and placing certain funds in a segregated



6
        Gate indicated that, if successful in seizing ownership of the Debtors, it would cause these
counterclaims to be dismissed and, with them, any potential reduction of its Judgment.

                                                 14
              Case 18-12773-BLS           Doc 45     Filed 01/03/19      Page 15 of 47



escrow account. Equally significantly, the New York Court required that the broker overseeing

the auction act in a “commercially reasonable” manner and further provided that objections to the

sale could be raised up until the sale hearing, or December 7, 2018. It also permitted Gate to place

an initial credit bid of $10 million. Finally, the Sale Order reaffirmed the Debtors’ right to

redemption under the Uniform Commercial Code and to pay off the Judgment prior to the sale

being approved by the New York Court.

        32.     The auction of Topco’s membership interests in Holdings was scheduled to occur

on October 15, 2018. However, besides Gate’s $10 million credit bid, no other bids were received,

the auction was canceled, and the broker designated Gate as the winning bidder.

        33.     On October 30, 2018, Gate, in the New York Action, filed a motion to confirm the

sale and to transfer all of Holdings’ membership interests to it free and clear of all liens, claims, and

encumbrances in exchange for a $10 million reduction of the Judgment (the “Motion to Confirm”).

The Debtors filed an opposition to the Motion to Confirm, contending that the auction had not

been conducted in a commercially reasonable manner and without any effort to maximize the sale

price. Among other things, the Debtors contend, the broker, Traxi LLC, (i) was unlicensed and

had no experience relevant to selling the Nomadix and interTouch businesses (i.e., delivering

technology-based managed services, software solutions, and hardware solutions to the hospitality

industry and other visitor network, including high-speed internet access, digital television, video-

on-demand, digital signage, and other in-room entertainment networking solutions); (ii) failed to

develop a thorough understanding of the assets it was representing by, for example, failing to

interview management or seeking managements’ input on how to best position the assets for sale,

failing to conduct research of the underlying assets; (iii) failed to engage an investment firm

knowledgeable about valuing Nomadix’s patent portfolio (or any investment firm at all); and (iv)



                                                   15
               Case 18-12773-BLS          Doc 45     Filed 01/03/19      Page 16 of 47



failed to set up a data room with relevant information for companies who reasonably would have

had an interest in the assets to be sold. In the end, the bid deadline established by Traxi did not

provide interested bidders with sufficient opportunity to review essential information regarding

the Nomadix and interTouch businesses and analyze their value.

        34.     The New York Court held a hearing on the Motion to Confirm on December 7,

2018. At that hearing, the Debtors represented that they expected to obtain the funds to redeem

the Judgment by the close of business that day. The New York Court stated that if the redemption

did not occur, it would decide the Motion to Confirm and address the Debtors’ objections to the

Motion to Confirm the following week.

                                            ARGUMENT

   I.         THE MOTION TO DISMISS THE DEBTORS’ CHAPTER 11 CASES MUST BE
              DENIED BECAUSE NO CAUSE EXISTS TO DISMISS THEM AND THEY
              SERVE A VALID BANKRUPTCY PURPOSE

                A)      Legal Standard Governing Motions to Dismiss for Cause

Section 1112(b)

        35.     Section 1112(b) provides:

                (1) Except as provided in paragraph (2) and subsection (c), on
                request of a party in interest, and after notice and a hearing, the court
                shall convert a case under this chapter to a case under chapter 7 or
                dismiss a case under this chapter, whichever is in the best interests
                of creditors and the estate, for cause …

11 U.S.C. § 1112(b)(1) (emphasis added). Subsection (4) of section 1112(b) provides a non-

exhaustive list of circumstances that may constitute cause, all of which implicate post-petition

conduct. See In re Bible Speaks, 65 B.R. 415, 420 (Bankr. D. Mass. 1986) (“The listed causes all

seem to be based upon action or inaction on the part of a debtor during the pendency of a case

rather than upon the debtor’s financial condition at case commencement.”). Of these, the only



                                                   16
              Case 18-12773-BLS           Doc 45     Filed 01/03/19      Page 17 of 47



circumstance invoked by Gate is the alleged “substantial and continuing loss to or diminution of

the estate and the absence of a reasonable likelihood of rehabilitation.” MTD ¶ 69; 11 U.S.C. §

1112(b)(4)(A).

       36.       The burden is on the movant to establish “cause” under section 1112(b). Nester v.

Gateway Access Sols., Inc. (In re Gateway Access Sols., Inc.), 374 B.R. 556, 561 (Bankr. M.D. Pa.

2007). It is not until the movant has met its burden that the burden shifts to the non-movant to

prove “unusual circumstances” not warranting mandatory dismissal. Id.

Lack of Good Faith

       37.       Section 1112(b) itself does not impose a good-faith requirement. Off. Comm. of

Unsec. Creditors v. Nucor Corp. (In re SGL Carbon Corp.), 200 F.3d 154, 160 (3d Cir. 1999)

(“SGL Carbon”). But in 1999, the Third Circuit specifically adopted a “good faith” requirement

for chapter 11 petitions on the basis that the list contained in section 1112(b) is not exhaustive. Id.

at 154. Consequently, lack of good faith may also constitute “cause” for dismissal. Id. at 160-

161.

       38.       Whether a petition was filed in good faith is left to the Court in its sound discretion

and considering the totality of the circumstances. In re S. Canaan Cellular Invs., Inc., 2009 Bankr.

LEXIS 2967, at *23-4 (Bankr. E.D. Pa. May 19, 2009) (“Canaan Cellular”). In exercising their

discretion, bankruptcy courts in this Circuit typically consider factors such as the following:

                 (a) Single asset case; (b) Few unsecured creditors; (c) No ongoing
                 business or employees; (d) Petition filed on eve of foreclosure; (e)
                 Two party dispute which can be resolved in pending state court
                 action; (f) No cash or income; (g) No pressure from non-moving
                 creditors; (h) Previous bankruptcy petition; (i) Prepetition conduct
                 as improper; (j) No possibility of reorganization; (k) Debtor formed
                 immediately prepetition; (1) Debtor filed solely to create automatic
                 stay; (m) Subjective intent of the debtor.




                                                   17
              Case 18-12773-BLS         Doc 45     Filed 01/03/19     Page 18 of 47



Crown Village Farm, LLC v. Arl, LLC (In re Crown Village Farm, LLC), 415 B.R. 86, 92 (Bankr.

D. Del. 2009) (“Crown Village”) (quoting Primestone Inv. Partners L.P. v. Vornado PS, L.L.C. (In

re Primestone Inv. Partners L.P.), 272 B.R. 554, 557 (D. Del. 2002)) (the foregoing factors

hereinafter are collectively referred to as the “Primestone Factors”). “Of course, the existence of

one or more such indicia does not compel a finding that the debtor filed its bankruptcy petition in

bad faith.” Canaan Cellular, 2009 Bankr. LEXIS 2967, at *20-21 (Bankr. E.D. Pa. May 19, 2009).

Considering “all of the relevant circumstances surrounding the filing,” id., the Court decides where

the “petition falls along the spectrum ranging from the clearly acceptable to the patently abusive.”

SGL Carbon, 200 F.3d at 162.

        39.     Against this factual backdrop, the Court considers whether the Debtors’ Chapter 11

Cases serve a “valid reorganizational purpose,” Id. at 164, and whether they were “filed merely to

obtain a tactical litigation advantage.” Canaan Cellular, 2009 Bankr. LEXIS 2967, at *18 (Bankr.

E.D. Pa. May 19, 2009) (citing NMSBPCSLDHB, L.P. v. Integrated Telecom Express, Inc. (In re

Integrated Telecom Express, Inc.), 384 F.3d 108, 120 (3d Cir. 2004) (“Integrated Telecom”)). But

the Court’s “focus on [these two inquiries] is not intended to limit consideration of other facts and

circumstances. Indeed, no list is exhaustive of all the factors which could be relevant when

analyzing a particular debtor's good faith.” Cross-Appellees in 09-1432 v. BEPCO, LP (In re

15375 Mem’l Corp.), 589 F.3d 605, 618 n.8 (3d Cir. 2009) (internal citations and quotations

omitted).

        40.     The Debtors’ burden to establish good faith is not a heavy one. Canaan Cellular,

2009 Bankr. LEXIS 2967, at *21 (Bankr. E.D. Pa. May 19, 2009) (“a finding of lack of good faith

"should not [be] lightly infer[red].’”) (citing Perlin v. Hitachi Capital Am. Corp. (In re Perlin),

497 F.3d 364, 373 (3d Cir. 2007)).



                                                 18
             Case 18-12773-BLS         Doc 45     Filed 01/03/19    Page 19 of 47



               B)     Gate Has Failed to Meet Its Burden to Establish “Cause” for Dismissal
                      of the Debtors’ Chapter 11 Cases under Section 1112(b)

       41.     Gate contends the Chapter 11 Cases must be dismissed for cause because there is a

“substantial and continuing loss to or diminution of the estate and the absence of a reasonable

likelihood of rehabilitation.” MTD ¶ 69; 11 U.S.C. § 1112(b)(4)(A). There are two main problems

with Gate’s contention: One, the loss or diminution prong is not applicable to debtors that are

mere operating companies that hold intangible assets. In re 3 Ram, Inc., 343 B.R. 113, 117 n.14

(Bankr. E.D. Pa. 2006) (“where the debtor is not an operating company as here but merely holds

an intangible asset, the loss or diminution prong of § 1112(b)(4)(A) is not relevant); DCNC N.C.

I, L.L.C. v. Wachovia Bank, N.A., 2009 U.S. Dist. LEXIS 93046, at *14-15 (E.D. Pa. Oct. 5, 2009)

(where bankruptcy court held loss or diminution prong was not relevant because debtor was not

an operating company and only had an intangible asset, appellant could not demonstrate likelihood

of success on the merits based on contention that bankruptcy court improperly applied section

1112(b)(4)(A)). Two, even though it has the burden of proving cause exists under section 1112(b)

to dismiss these cases, Gate freely admits that this conclusory allegation is based on nothing but

“scant information” and speculative “potential … damage that may befall” certain subsidiaries of

a non-debtor affiliate of the Debtors if Gate does not get its way in the New York Action. MTD ¶

69. Gate also entirely ignores that part of section 1112(b) that requires a showing that dismissal

would be “in the best interests of creditors and the estate …” 11 U.S.C. § 1112(b).

       42.     To establish cause for dismissal under 1112(b)(4)(A), Gate must show that these

Chapter 11 Cases present “visionary or impracticable schemes for resuscitation.” Tennessee

Publishing Co. v. American Nat’l Bank, 299 U.S. 18, 22 (1936). This it has not done and cannot

do. As is set forth above, below, and in the Moorer Declaration, the Debtors have “a reasonable

possibility of a successful reorganization within a reasonable time.” United Sav. Ass’n v. Timbers

                                                19
              Case 18-12773-BLS          Doc 45     Filed 01/03/19      Page 20 of 47



of Inwood Forest Assocs., 484 U.S. 365, 376 (1988). Without conceding that Gate’s unfounded

allegations operate to shift the burden onto the Debtors, which they do not, the Court can infer

from the facts presented by the Debtors that their rehabilitation is plausible and likely: the Debtors

have established that, from frequent discussions with Tiller, the Tiller Transaction will close in the

near future and they currently also are in discussions with another potential equity partner. Cf.

Nester v. Gateway Access Sols., Inc. (In re Gateway Access Sols., Inc.), 374 B.R. 556, 562 (Bankr.

M.D. Pa. 2007) (under § 1112(b)(4)(A), court “look[s] at the track record of the Debtor to

determine if it is suffering losses or making gains … [and] must determine whether rehabilitation

is likely given the evidence presented at hearing.”)

       43.     Gate (only three days after the Petition Date) further contends there is evidence of

“substantial and continuing loss to or diminution of the estate” by virtue of administrative expenses

“(assuming the Court permits such expenses to be allowed)” that ordinarily accrue during the

chapter 11 process. MTD ¶ 69. But this, assuming, arguendo, the diminution and loss prong

applies here, is mere conjecture, and Gate has failed to adduce any evidence–as it must for the

Court to determine whether cause for the dismissal exist–for negative cash flow, i.e., that the

Debtors are incurring expenses that they will be unable to pay as they become due. See Grasso v.

Madison Capital Co., 2014 U.S. Dist. LEXIS 44113, at *18 (E.D. Pa. Mar. 31, 2014) (stating that

the bankruptcy court below “was correct to focus on the cash flow as represented by the difference

between receipts and disbursements”). These Chapter 11 Cases are fundamentally distinguishable

from those cases courts have dismissed pursuant to section 1112(b)(4)(A) where, months after the

order of relief, the continued incurrence of administrative expenses was not justified by the slim

prospect of rehabilitating the estate. See, e.g., id. (eight months into the case with not “one iota of

evidence in support of the availability” of financing for a plan); In re Johnson, 2008 Bankr. LEXIS



                                                  20
                Case 18-12773-BLS        Doc 45     Filed 01/03/19     Page 21 of 47



728, at *14 (Bankr. E.D. Pa. Mar. 11, 2008) (third amended plain likely unconfirmable).

          44.    On the issue of rehabilitation, Gate simply concludes that “the Debtors have no

prospect of reorganization and no place in bankruptcy court.” Id. ¶ 70. Both conclusions are

incorrect. First, the Debtors’ reorganization already is contractually guaranteed by one party, with

an additional party having expressed interest. Second, reorganization is one of the bedrocks of

chapter 11, and the Debtors both meet the requirements of section 109(d) (setting forth who may

be a chapter 11 debtor). Gate likewise is incorrect in assuming that the Debtors cannot confirm a

plan because “a Chapter 11 plan cannot be confirmed over the dissent” of Gate. Id. ¶ 69. This

assumption rests on the further incorrect assumption that Gate would have a vote on the plan the

Debtors intend to propose. This is not the case because, as is set forth above, the Debtors’

restructuring will make available sufficient cash to pay the Judgment owed to Gate in full.

          45.    Finally, a dismissal must be “in the best interests of creditors and the estate …” 11

U.S.C. § 1112(b). The Debtors submit that a dismissal of their cases is in no one’s except Gate’s

self-interest. This likely is why the best interest analysis is conspicuously absent from Gate’s

pleadings, even though it is the sine qua non of any section 1112(b) inquiry. See Sullivan v.

Harnisch (In re Sullivan), 522 B.R. 604, 612 (B.A.P. 9th Cir. 2014) (finding that “bankruptcy court

abused its discretion by failing to consider whether conversion or dismissal was in the best interests

of all creditors and the estate”). Here, a dismissal would inevitably result in the transfer of

Holdings’ equity interests in Nomadix and interTouch to Gate. This result is not in the estates’

interest because the estate would lose its most valuable assets for negligible and inadequate

consideration. It is likewise not in the interest of the estates’ unsecured creditors, who would

receive no recovery whatsoever if the equity interests are transferred to Gate free and clear of their

claims.



                                                  21
              Case 18-12773-BLS         Doc 45     Filed 01/03/19     Page 22 of 47



               C)      The Primestone Factors Do Not Support a Finding that the Debtors’
                       Chapter 11 Cases Lack Good Faith

       46.     The application of the Primestone Factors provides the context for a determination

that the Debtors filed the Chapter 11 Cases for the legitimate purposes of preserving and

maximizing businesses with assets and maximizing value that would be all but lost outside of

bankruptcy. In the words of the Bankruptcy Appellate Panel of the Ninth Circuit:

               Good faith is lacking only when the debtor’s actions are a clear
               abuse of the bankruptcy process. Keeping [Gate] from seizing all
               liquid assets ahead of other creditors … for the benefit of all
               creditors not only do[es] not constitute [an] abuse[] of the
               bankruptcy process, [it] achieve[s] [a] primary goal[] of the
               bankruptcy process.

Sullivan v. Harnisch (In re Sullivan), 522 B.R. 604, 617 (B.A.P. 9th Cir. 2014).

       47.     The Debtors may directly hold only a few assets, but that in and of itself is not

indicative of lack of good faith. This Court previously has held that even a chapter 11 case with

only one asset can be filed in good faith. Crown Village involved the liquidation of a single real

estate asset held by the debtor. This Court determined that the debtor filed in good faith

notwithstanding the pendency of certain state court actions because it filed to maximize the value

of its one asset through a bankruptcy auction process. Id. at 93 (“The overarching reality is that

Debtors had two choices, either abandon its sole asset or seek to maximize the value of its asset

through the bankruptcy process. In choosing the latter, Debtor acted in good faith.”); also see

Primestone, 272 B.R. at 558 (“there is nothing inherently improper in a single asset debtor filing

a Chapter 11 Petition for Reorganization, even shortly before or after a foreclosure proceeding has

commenced”); Solow v. PPI Enters. (U.S.) (In re PPI Enters.(U.S.)), 324 F.3d 197, 201 (3d Cir.

2003) (affirming denial of this Court’s motion to dismiss for an alleged bad faith filing even though

debtor had “no ongoing business, only one remaining employee, and no assets other than stock

certificates representing a 2% interest”). In addition, the Debtors’ interest in property extends to

                                                 22
              Case 18-12773-BLS         Doc 45     Filed 01/03/19     Page 23 of 47



its subsidiaries’ operations and the Nomadix patent portfolio.

       48.     While the Chapter 11 Cases automatically triggered the protections of Bankruptcy

Code Section 362, they were not filed solely for that purpose. See In re Energy Future Holdings

Corp., 561 B.R. 630, 640 (Bankr. D. Del. 2016) (for courts to make a finding that cases were filed

in good faith, “Courts demand more than the desire to stay pending litigation with the automatic

stay.”) (emphasis added). Rather, the imposition of the automatic stay was an acceptable

“consequential benefit of an otherwise good faith filing.” In re HBA E., Inc., 87 B.R. 248, 262

(Bankr. E.D.N.Y. 1988). Prior to the Petition Date, the Debtors were under pressure not just by

Gate but from their other creditors as well, and those creditors did not instigate collection actions

only because the Debtors assured them they would be paid in due course from the funding secured

from Tiller. When Tiller was unable to timely secure funding, the Debtors were forced to file to

obtain the protections of the Bankruptcy Code and to work towards a restructuring, whether it be

through a consummation of the Tiller Transaction or through an equity infusion from another party.

Since the filing of the Debtors’ cases, another party has signed an NDA and been in active

discussions with the Debtors concerning an equity transaction commensurate with the Tiller

Transaction. Accordingly, the Debtors’ Chapter 11 Cases were not filed solely to benefit from the

automatic stay.

       49.     Contrary to Gate’s assertions, MTD ¶ 66, there is nothing improper about seeking

chapter 11 protection on the eve of foreclosure or, as here, on the eve of a company’s loss of all of

its property. See, e.g., Primestone, 272 B.R. at 558 (“shortly before or after a foreclosure

proceeding has commenced”). “Courts have allowed companies to seek the protections of

bankruptcy when faced with pending litigation that posed a serious threat to the companies’ long-

term viability.” SGL Carbon, 200 F.3d at 164. This is particularly so when the debtor experienced



                                                 23
              Case 18-12773-BLS          Doc 45     Filed 01/03/19      Page 24 of 47



significant financial difficulties at the time of the filing. Id.; In re Bible Speaks, 65 B.R. 415, 426

(Bankr. D. Mass. 1986) (chapter 11 filing proper where debtor was “facing a cash flow problem

which prevents it from meeting its current obligations and a claim which poses a threat to its

continued existence”).

       50.     Here, on the evening of the Petition Date, the Debtors were in a crisis: they had a

multi-million-dollar Judgment entered against them but no cash yet to redeem; Gate’s request to

have Holdings’ equity interests transferred to it threatened the Debtors’ very existence. The

transfer would effectively have liquidated both Debtors: Holdings would have lost all its property

and, Topco, whose only asset is Holdings, likewise. These cases were filed to gain relief from real

debt and to avoid liquidation and with the intent, upon the consummation of the Tiller Transaction,

to pay Gate on the Note in full. Otherwise put, like in In re Energy Future Holdings Corp., the

Chapter 11 Cases “were not filed for litigation advantage or as a tactical maneuver to evade …

liability.” 561 B.R. at 645 (finding non-operating entity’s chapter 11 filing was in good faith).

Under the circumstances, the timing of the Debtors’ chapter 11 petitions is defensible as a sound

business judgment.

       51.     Gate contends these Chapter 11 Cases arise out of a two-party dispute. MTD ¶ 63

(“the two-party dispute that is being litigated in the New York Court”). This also is incorrect.

That the New York Action is not a two-party dispute is demonstrated by the simple fact that, should

these cases be dismissed and the Debtors’ assets extinguished by Gate, the New York Action would

nevertheless continue. Holdings’ Obligations under the Note involve parties other than Gate and

the Debtors, namely co-defendants and Guarantors ST Holdings and Nomadix, as well as

interTouch. These entities own assets the Debtors do not, and Holdings’ liability on account of

the Obligations, and the Guarantors’ respective proportionate liability, already has given rise to



                                                  24
              Case 18-12773-BLS           Doc 45      Filed 01/03/19      Page 25 of 47



intercompany claims. Denying the Debtors the breathing spell to which they are entitled and

allowing the New York Action to proceed will force the other defendants in the New York Action

into bankruptcy.     Gate already complains about the exorbitant administrative expenses it

anticipates the Debtors will incur in connection with these cases. Id. ¶ 69. It takes no expert to

establish that putting operating subsidiaries through a chapter 11 process will consume

substantially more resources and cause substantially more collateral damage than these Chapter 11

Cases.7 This would be so, however, without any proportionally enhanced concomitant benefit: the

proposed restructuring of the Debtors for their own, their subsidiaries’, and all their creditors’

benefit will remain the same.

        52.     Finally, it should be noted that the “bad faith” analysis should not focus on the

Debtors in a vacuum. Although “many of the ‘good faith’ cases involve single debtors, rather than

a large complex multi-debtor restructuring[,] the Court must consider the Debtors ‘holistically’ to

determine if there is a ‘realistic possibility’ of rehabilitation of the [debtor entities against whom

dismissal is sought],” In re Energy Future Holdings Corp., 561 B.R. 640, 44 (Bankr. D. Del. 2016)

(finding no bad faith where debtors filed chapter 11 cases as part of “holistic solution” to maximize

assets to satisfy claims). Here, as noted above, both the Tiller Transaction and post-petition interest

from another potential equity investor suggest that there is a tangible, realistic possibility of

rehabilitating the Debtors.

                D)      The Debtors Chapter 11 Cases Serve Valid Reorganizational Purposes

        53.     “Chapter 11 was designed to give those teetering on the verge of a fatal financial



7
         Gate alleges, without proof, that allowing these cases to proceed “has the likelihood of causing
material disruption to the business operations of both of InterTouch’s operating businesses.” MTD ¶ 64.
The Debtors submit that forcing the operating businesses into bankruptcy will be much more disruptive
than Gate’s wildest speculations, as would be their takeover by a competitor that previously has displayed
an utter lack of regard for the Nomadix business, its employees, and customers.

                                                   25
             Case 18-12773-BLS         Doc 45     Filed 01/03/19        Page 26 of 47



plummet an opportunity to reorganize on solid ground and try again[.]” SGL Carbon, 200 F.3d at

166. In other words, a fresh start. See Gaglia v. First Fed. Sav. & Loan Ass’n, 889 F.2d 1304,

1309 (3d Cir. 1989) (“whole point of bankruptcy is to give debtor fresh start”) (citing to In re

Folendore, 862 F.2d 1537, 1540 (11th Cir. 1989)).

       54.     The United States Supreme Court has recognized two policies underlying chapter

11 of the Bankruptcy Code– “(i) preserving going concerns and (ii) maximizing property available

to satisfy creditors.” Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. Lasalle St. P’ship, 526 U.S.

434, 453 (1999). Here, both policies support the Debtors’ chapter 11 cases.

               i.       The Debtors’ Chapter 11 Cases Seek to Preserve a Going Concern

       55.     The Chapter 11 Cases are intended to preserve a going concern, and the policies

behind chapter 11 support the Debtors’ efforts. Gate argues that the Debtors are unable to avail

themselves of the “preserving going concern” policy because “the Debtors are not ‘going

concerns.’” MTD ¶ 54. The Debtors disagree. The Debtors may “have no dedicated employees

or business operations[,]” id., but this does not mean their Chapter 11 Cases are not intended to –

or are incapable of – preserving a going concern. Even Gate acknowledges that the Debtors have

an “operating business.” MTD ¶ 64 (“alleging that if the Chapter 11 Cases are allowed to proceed,

it has the likelihood of causing material disruption to the business operations of [the Debtor’s]

operating business”).

       56.     Gate suggests that a debtor must be a going concern to be eligible for the

“preservation of going concern” policy and that because neither Debtor is a going concern, they

do not qualify. See MTD ¶ 54 (arguing that because it “is beyond dispute that the Debtors are not

‘going concerns[,]’ the only way the Debtors can demonstrate a valid bankruptcy purpose is by

“maximiz[ing] the value of the Debtors’ estates”). This is incorrect.



                                                26
              Case 18-12773-BLS         Doc 45     Filed 01/03/19     Page 27 of 47



       57.     Courts engaging in a good faith analysis consistently look at whether there is a

going concern the chapter 11 case is seeking to preserve, not whether the debtor is a going concern.

For example, this Court in In re Rent-A-Wreck of Am., Inc. stated: One of the “Third Circuit[‘s]

inquiries [concerning] the question of good faith [is] whether the petition serves a valid bankruptcy

purpose, e.g. by preserving a going concern or maximizing the value of the debtor’s estate.” 580

B.R. 364, 374 (Bankr. D. Del. 2018) (internal quotation omitted). This quote from the Third

Circuit in Integrated Telecom that originates from the United States Supreme Court which held

that “two recognized policies underlying Chapter 11 [are those] of preserving going concerns and

maximizing property available to satisfy creditors.” Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N.

Lasalle St. P’ship, 526 U.S. 434, 453 (1999) (citing to Toibb v. Radloff, 501 U.S. 157, 163 (1991)).

Neither the United States Supreme Court, nor the Court of Appeals for the Third Circuit, nor this

Court held that the going concern chapter 11 seeks to preserve must be the debtor’s own. If this

was the intent, the courts could have easily stated as much (i.e., “by preserving the debtor’s going

concern”), as they did in the second part of the inquiry, which focuses on the debtor’s estate. See

also Canaan Cellular, 2009 Bankr. LEXIS 2967, at *17 (Bankr. E.D. Pa. May 19, 2009) (holding

dismissal is appropriate where “the bankruptcy filing merely serves to delay creditors without

increasing the value of the estate or preserving any going concern”); In re RainTree Healthcare of

Forsyth LLC, 2018 Bankr. LEXIS 334, at *28 (Bankr. M.D.N.C. Feb. 7, 2018) (“The subjective

bad faith inquiry is designed to insure that the petitioner actually intends to use the provisions of

Chapter 11 to reorganize or rehabilitate an existing enterprise …”) (emphasis added); cf. In re

Flintkote Co., 486 B.R. 99, 131 (Bankr. D. Del. 2012) (“had Congress intended § 524(g) to require

a debtor to operate a viable, ongoing, pre-petition business, it would have included statutory

language to that effect in § 524(g)(2)(B). However, such a specification is plainly absent”).



                                                 27
             Case 18-12773-BLS          Doc 45      Filed 01/03/19      Page 28 of 47



       58.     Finally, the United States Supreme Court has unequivocally rejected the notion that

chapter 11 is available only to a debtor that has a going concern when it was called upon to decide

whether individual debtors may avail themselves of chapter 11. It stated in Toibb:

               Finally, we are not persuaded by the contention that Chapter 11 is
               unavailable to a debtor without an ongoing business because
               many of the Chapter’s provisions do not apply to a nonbusiness
               debtor. There is no doubt that Congress intended that a business
               debtor be among those who might use Chapter 11. Code provisions
               like the ones authorizing the appointment of an equity security
               holders' committee, § 1102, and the appointment of a trustee “for
               cause, including fraud, dishonesty, incompetence, or gross
               mismanagement of the affairs of the debtor by current management
               . . .,” § 1104(a)(1), certainly are designed to aid in the rehabilitation
               of a business. It does not follow, however, that a debtor whose
               affairs do not warrant recourse to these provisions is ineligible for
               Chapter 11 relief. Instead, these provisions -- like the references to
               debtor businesses in the Chapter’s legislative history -- reflect an
               understandable expectation that Chapter 11 would be
               used primarily by debtors with ongoing businesses; they do not
               constitute an additional prerequisite for Chapter 11 eligibility
               beyond those established in § 109(d).

501 U.S. at 163 (emphasis added).

       59.     These chapter 11 cases clearly are intended to preserve existing going concerns. As

is discussed above, Holdings holds 100% of the equity of two viable businesses: the Nomadix

business and the interTouch business. Topco, in turn, holds 100% of the equity of Holdings. Both

debtor entities have a single member, Seale A. Moorer, Jr., who also is the sole member of the

Debtors’ parent, ST Holdings LLC. The Debtors, through Mr. Moorer, manage and control the

Nomadix and interTouch businesses. They have done so since September 2015, when Holdings

purchased both entities from DoCoMo, executed the Note, and caused Topco, Nomadix, and ST

Holdings LLC to execute the Guaranties, Pledge Agreements, and Patent Security Agreement, as

applicable. They have continued to do so up until the Petition Date, defending the New York

Action and orchestrating the Tiller Transaction.

                                                   28
             Case 18-12773-BLS         Doc 45     Filed 01/03/19     Page 29 of 47



       60.     The Debtors have demonstrated that they have existing concerns they seek to

preserve; chapter 11 affords the protections that would allow them to do so. Conversely, a

dismissal of the Chapter 11 Cases would seriously jeopardize these going concerns. Gate already

has demonstrated that it is not concerned with preserving Nomadix as a going concern or interested

in a continued relationship with Nomadix’s several dozen employees in California. It took the

intervention of the New York Court to lift the restraining notice Gate had served on Nomadix’s

bank to turn off the company’s life source.       Gate also drafted an unauthorized assignment

document purporting to transfer Nomadix’s patents to Gate (in an attempt to conduct an

unauthorized strict foreclosure that would violate the Uniform Commercial Code), recorded that

document with the Patent and Trademark Office, improperly held itself out as the owner of

Nomadix’s patents, and engaged in licensing discussions with third parties to the detriment of

Nomadix. Gate’s actions have interfered with Nomadix’s ability to generate revenue. For

example, in 2016 Nomadix sued a third party for breach of a patent license agreement, seeking to

collect unpaid royalties. Gate’s false claims of ownership of the patents and attempt to intervene

in the breach-of-contract suit led to a stay of the litigation that has now been pending for nearly

nine months. That case was originally set to go to trial in December 2018; had Gate not improperly

claimed ownership of Nomadix’s patents, Nomadix could have secured a judgment by now that

could generate revenue to pay down the debt. Instead, Gate has taken steps to delay monetization

of these assets, including by aligning its position with the defendant. None of these actions were

motivated by a desire to preserve Nomadix’s business. The Debtors’ desire to avoid a repeat of

Gate’s actions and buy Gate out through a restructuring is a valid reorganizational purpose. The

Motion to Dismiss must be denied.




                                                29
               Case 18-12773-BLS        Doc 45     Filed 01/03/19     Page 30 of 47



                ii.    The Debtors’ Chapter 11 Cases Seek to Maximize Property Available to
                       Satisfy Creditors and Their Equity Security Interests

         61.    Even if the Court finds they have no operations to preserve, the Debtors properly

have availed themselves of chapter 11 protection because their cases seek to maximize assets for

their creditors and the value of their equity interests in Nomadix. “[E]ven if a chapter 11 debtor is

not operating and so has no employees, its bankruptcy petition may be in good faith if it is designed

to maximize the value of its assets for creditors and equity security interests.” Canaan Cellular,

2009 Bankr. LEXIS 2967, at *21 (Bankr. E.D. Pa. May 19, 2009).

         62.    To maximize value in the context of chapter 11 means to create and preserve “some

value that otherwise would be lost outside of bankruptcy.” Integrated Telecom, 384 F.3d at

120 (citing Elizabeth Warren, Bankruptcy Policymaking in an Imperfect World, 92 Mich. L. Rev.

336, 350 (1993)). Here, chapter 11 will demonstrably permit the Debtors to create value: without

chapter 11 protection and the opportunity to restructure and refinance, the Debtors’ unsecured

creditors would see no recovery and the Debtors’ equity interests would be wiped out outside this

Court.

         63.    These Chapter 11 Cases were filed to preserve value not available outside of

bankruptcy. This Court previously has recognized that even liquidating debtors can file in good

faith because, “so long as the liquidation plan is maximizing the value of the debtor’s estate, it

serves a valid bankruptcy purpose and meets the good faith requirement.” Crown Village, 415 B.R.

at 92. It is well established that the preservation of assets and enhancement to equity holders’

investments are legitimate purposes for filing for chapter 11 protection. See, e.g., PPI Enterprises

(debtor’s sole asset was valuable stock certificate); Crown Village, 415 B.R. at 92 (rejecting

argument that, because debtors “are not operating, have no employees, have nominal assets except

for their partnership interests, and have virtually no non-insider held claims” petition was filed

                                                 30
                Case 18-12773-BLS        Doc 45      Filed 01/03/19     Page 31 of 47



without requisite good faith and holding that cases were filed in good faith based on intent to

“maximize the value of … assets for creditors and equity security interests”) (emphasis added); In

re Bible Speaks, 65 B.R. at 426 (enhancement of “return to stockholders” is valid bankruptcy

purpose).

   II.         DISMISSAL OF THE CHAPTER 11 CASES PURSUANT TO SECTION 305 OF
               THE BANKRUPTCY CODE AND ABSTENTION ARE UNWARRANTED

         64.     Section 305 of the Bankruptcy Code provides:

                 (a) The court. . . may abstain or may suspend all proceedings in a
                 case under this title, at any time if
                 (1) the interests of creditors and the debtor would be better served
                 by such dismissal or suspension

11 U.S.C. § 305(a)(1) (emphasis added).

         65.     A “motion under section 305(a) to dismiss a petition or suspend the bankruptcy

case is a form of extraordinary relief, and abstention under section 305(a) is a power that should

only be utilized under extraordinary circumstances.” Crown Village, 415 B.R. at 86 (quoting In re

Century/ML Cable Venture, 294 B.R. 9, 37 (Bankr. S.D.N.Y. 2003)). Gate bears the burden of

proving that these Chapter 11 Cases are one of the “rare occasions when both the creditors

generally and the debtor itself are better served by dismissal or suspension.” 2 Collier on

Bankruptcy ¶ 302.01[1] (16th ed. 2017); see also In re AMC Inv’rs, LLC, 406 B.R. 478, 488

(Bankr. D. Del. 2009); In re RHTC Liquidating Co., 424 B.R. 714 (Bankr. W.D. Pa. 2010) (noting

that section 305(a)(1) does not call for a balancing test between the interest of debtors and

creditors, and that abstention is generally appropriate only where both creditors and debtor would

be better served by dismissal). It has failed to do so. Its request for abstention or dismissal pursuant

to section 305(a)(1) must be denied for the same reasons its request for dismissal under section

1112(b) must be denied and the following.



                                                  31
              Case 18-12773-BLS         Doc 45      Filed 01/03/19     Page 32 of 47



       66.     Here, abstention or a dismissal would only benefit Gate. Other stakeholders,

however, would lose the benefit of a restructuring benefitting all stakeholders. Indeed, abstention

or dismissal in favor of the New York Action is inimical to the interests of the Debtors and other

parties in interest: the Debtors would almost instantaneously lose all of their assets, and Gate would

as swiftly proceed to gobble up and shut down the Debtors’ creditor subsidiaries (referred to in the

MTD as “remaining matters, MTD ¶ 77), without generating any value except for itself.

Accordingly, Gate has failed to satisfy its burden of showing that liquidation in the New York

Action would benefit the Debtors and the other creditors.

       67.     Gate contends that a dismissal is appropriate based on the authority of In re Fast

Food Props., Ltd. #1, 5 B.R. 539 (Bankr. C.D. Cal. 1980) which allegedly stands for the

proposition that “filing bankruptcy solely to avoid state law foreclosure process justifies dismissal

under section 305(a)(1).” MTD ¶ 79. Gate’s reliance on In re Fast Food Props., Ltd. #1 is

misplaced. First, that case was decided under the Bankruptcy Act. Second, it did not dismiss a

case pursuant to section 305(a)(1), it dismissed a case pursuant to its “inherent power to dismiss

a case which imposed upon its jurisdiction.” Id. at 540. The court there merely considered whether

section 305 under the Act confined its inherent power to dismiss, which it answered in the negative.

Third, the sale provisions that the court found to have been frustrated was contained in a “trust

deed”-there was no pending “state law foreclosure process” as Gate suggests. Given these failed

analogies, the Court should disregard Fast Food.

       68.     Gate’s repeated harping on “considerable fees and expenses, including chapter 11

administrative expenses” is a red herring. Id. Of course, it will cost something to administer these

Chapter 11 Cases, and the Debtors fully understand that they will be writing checks to the Office

of the United States Trustee in no insignificant amounts. However, the value achieved though the



                                                 32
                 Case 18-12773-BLS        Doc 45     Filed 01/03/19     Page 33 of 47



proposed chapter 11 restructuring vastly eclipses any expenses attendant to reaching this result.

Gate presently proposes to give the Debtors a $10 million credit toward the Judgment in exchange

for their equity holdings in their subsidiaries and already holds Nomadix on a short financial leash.

By contrast, the Debtors have demonstrated that they have a contractual commitment to obtain a

$75 million cash infusion in exchange for these equity interests, $20 million of which are

earmarked to an expansion of Nomadix’s business. In light of the in excess of $65 million in value

the Debtors intend to generate over the Gate deal, Gate’s complaint about fees to be paid in

connection with generating such value is laughable.

          69.     Finally, the Debtors do not dispute that the New York Court is efficient in what it

does but do disagree with Gate’s suggestion that the economies of the circumstances presented

herein compel the Court to abstain and dismiss in favor of the New York Action. MTD ¶ 77. The

New York Court’s job is to assist with a speedy liquidation in favor of Gate–its specialty is not,

like that of this Court, to assist in generating value for all stakeholders. A dismissal of these

Chapter 11 Cases would throw that value out of the window.

   III.         THE STAY RELIEF MOTION MUST BE DENIED BECAUSE NO CAUSE
                EXISTS TO GRANT STAY RELIEF AND ANY COLLATERAL [AS DEFINED
                HEREIN] IS NECESSARY FOR AN EFFECTIVE REORGANIZATION

          70.     Gate asserts it is entitled to stay relief to seek a transfer of Topco’s membership

interests in Holdings in the New York Action for cause. It asserts such cause exists because, for

example, its collateral is not adequately protected and that the collateral is not necessary for an

effective reorganization. Gate’s position is untenable, however, and the Stay Relief Motion should

be denied.

          71.     As an initial matter, Gate does not need the relief sought in the Stay Relief Motion.

The Stay Relief Motion seeks relief relating to the Sale Order (Ex. G hereto), which is defined in



                                                   33
              Case 18-12773-BLS          Doc 45      Filed 01/03/19     Page 34 of 47



the SRM as the “Stipulation and Order for the Public Sale of Subject Collateral” or Exhibit 5 to

the Clasen Affidavit. 8 SRM ¶ 26. Specifically, the Stay Relief Motion requests (i) that the New

York Court be permitted to enter the Sale Order and (ii) that Topco’s membership interest in

Holdings be transferred to Gate in accordance with the Sale Order. SRM ¶¶ 4, 63. 9 But this makes

no sense, and the Stay Relief Motion should be denied on that basis alone. First, the New York

Court already entered the Sale Order on August 27, 2018. See supra; SRM ¶ 26. Accordingly,

Gate does not need relief from stay for the Sale Order to be entered. Second, the Sale Order did

not provide for a transfer of Topco’s membership interest in Holdings to Gate; it provided for a

sale of Holdings’ membership interest at an auction. See Ex. G; cf. SRM ¶ 27 (“Pursuant to the

Sale Order, [Gate] placed an opening bid of $10,000,000 for the membership interest units in

[Holdings].”). The Stay Relief Motion must be denied.

        72.     Further, it is far from clear what “collateral” Gate contends the Debtors’ bankruptcy

cases allegedly impair. The term is nowhere defined in the Stay Relief Motion; there is mention of

a security provided by Topco, SRM ¶ 16, which would suggest that collateral refers to the Pledged

Stock, or Topco’s equity interests in Holding. In fact, however, Gate’s collateral is the Collateral

as it is defined in the Financing Documents, which cannot be broken apart and properly allocated

between the Issuer, the Guarantors, and the parties having delivered Pledge Agreements. It is thus

disingenuous for the Stay Relief Motion to discuss “adequate protection” and “equity cushion” in

a complete vacuum and solely based on a reading of Topco’s chapter 11 petition that, of course,

does not include “unknown” values of equity or litigation assets in the summary of assets and


8
        The Motions appear to be using the terms Clasen Affidavit and Clausen Affidavit interchangeably.
The correct spelling is Clasen.
9
       Notwithstanding the specific relief requested, the proposed order granting the Stay Relief Motion
would have Gate “purchase and acquire interTouch Topco LLC’s interest and ownership in interTouch
Holdings LLC[.]”

                                                  34
             Case 18-12773-BLS          Doc 45      Filed 01/03/19     Page 35 of 47



liabilities that the Best Case Bankruptcy software automatically populates. Id. ¶ 54.

       73.     Finally, Gate has supplied no facts for its baseless claim that the automatic stay here

threatens the “immediate deterioration or … complete destruction of Topco’s interest in

[Holdings.]” SRM ¶ 55. This claim rests on the fallacious suggestion that the Judgment was

entered solely against Topco, and that Gate has recourse only against Topco to satisfy the

Judgment. Id. ¶ 45 (“a good faith estimate of the value of Topco’s entire estate … does not exceed

the amount of the [Judgment]. … This clearly and unequivocally establishes that there is no equity

value in Topco.”). This is incorrect. The Judgment was entered against both Debtors jointly and

severally and the Obligations are backed by three Guarantors. As is discussed below, not only is

Gate adequately protected, it is over protected. The Stay Relief Motion must be denied.

               A)      Purpose of the Automatic Stay

       74.     The automatic stay prohibits the commencement or continuation of any acts

affecting the Debtors and/or the property of their respective bankruptcy estates. Section 362 of the

Bankruptcy Code provides, in relevant part:

               [A] petition filed under section 301 … of this title … operates as a
               stay, applicable to all entities, of

               (1) the commencement or continuation … of a judicial,
               administrative, or other action or proceeding against the debtor that
               was or could have been commenced before the commencement of
               the case under this title, or to recover a claim against the debtor that
               arose before the commencement of the case under this title;

               (2) the enforcement, against the debtor or against property of the
               estate, of a judgment obtained before the commencement of the case
               under this title; …

               [and]

               (6) any act to collect, assess, or recover a claim against the debtor
               that arose before the commencement of the case …



                                                 35
              Case 18-12773-BLS         Doc 45      Filed 01/03/19     Page 36 of 47



11 U.S.C. § 362(a)(1), (2), and (6) (emphasis added); also see In re Szenes, 515 B.R. 1, 3-4 (Bankr.

E.D.N.Y. 2014); In re Univ. Med. Ctr., 973 F.2d 1065, 1074 (3d Cir. 1992) (“The stay gives the

debtor a breathing spell from his creditors. It stops all collection efforts, all harassment, and all

foreclosure actions. It permits a debtor to attempt a repayment or reorganization plan, or simply to

be relieved of the financial pressures that drove him into bankruptcy.”).

       75.     The purpose of the automatic stay is, among other things, “to prevent certain

creditors from gaining a preference for their claims against the debtor; to forestall the depletion of

the debtor's assets due to legal costs in defending proceedings against it; and, in general, to avoid

interference with the orderly liquidation or rehabilitation of the debtor.” Borman v. Raymark

Indus., Inc., 946 F.2d 1031, 1036 (3d Cir. 1991) (citing Ass’n of St. Croix Condo. Owners v. St.

Croix Hotel Corp., 682 F.2d 446, 448 (3d Cir. 1982)). It also is designed “to provide the debtor

and its executives with a reasonable respite from protracted litigation, during which they may have

an opportunity to formulate a plan of reorganization for the debtor.” A.H. Robins Co. v. Piccinin,

788 F.2d 994, 998 (4th Cir. 1986).

               B)      The Purview the Automatic Stay

       76.     Section 362 bars the continuation of actions against the debtor, whether or not those

actions implicate property of the estate. Borman v. Raymark Indus., Inc., 946 F.2d 1031, 1036 (3d

Cir. 1991). (“Applying § 362(a)(1) to actions against the debtor that do not necessarily involve

property of the estate is also consonant with the purposes of the current automatic stay

provisions.”); see Sheldon v. Munford, Inc., 902 F.2d 7, 8 (7th Cir. 1990) (Posner, J.) (appeal

against bankrupt stayed even though judgment ultimately may be paid from non-estate property).

       77.     Section 362 also bars the enforcement of pre-petition judgments against the debtor

and property of its estate. 11 U.S.C. § 362(a). The term “property of the estate” is broadly defined



                                                 36
              Case 18-12773-BLS          Doc 45     Filed 01/03/19     Page 37 of 47



and interpreted. Section 541 of the Bankruptcy Code provides, in relevant part, that “[t]he

commencement of a case under section 301 … creates an estate. Such estate is comprised of … all

legal or equitable interests of the debtor in property as of the commencement of the case.” 11

U.S.C. § 541(a)(1). Courts construe the term equally broadly. The Bankruptcy Court for the

Eastern District of New York in In re S. Side House, LLC, summarized the concept as follows:

               Courts define property of the estate broadly. When a debtor has
               an interest in property under state law, Section 541(a) determines if
               that interest is sufficient to bring the property into the estate. See,
               e.g., In re Koula Enters., Ltd., 197 B.R. 753, 757 (Bankr. E.D.N.Y.
               1996) (citing In re Prudential Lines Inc., 928 F.2d 565, 569 (2d Cir.
               1991)). As explained by the Second Circuit, property of the estate
               includes “[e]very conceivable interest of the debtor, future,
               nonpossessory,            contingent,        speculative,          and
               derivative.” Chartschlaa v. Nationwide Mut. Ins. Co., 538 F.3d 116,
               122 (2d Cir. 2008) (internal quotation marks omitted). See Brown v.
               Dellinger (In re Brown), 734 F.2d 119, 123 (2d Cir. 1984) (stating
               that “all legal and equitable interests of the debtor in property has
               been given the broadest possible interpretation”).

In re S. Side House, LLC, 474 B.R. 391, 402 (Bankr. E.D.N.Y. 2012). This also is good law in

the Third Circuit. See, e.g., In re Trump Entm’t Resorts, Inc., 534 B.R. 93, 99 (Bankr. D. Del.

2015) (“The scope of the automatic stay is undeniably broad.”) (citing Cuffee v. Atlantic Bus. &

Cmty. Dev. Corp. (In re Atlantic Bus. & Cmty. Dev. Corp.), 901 F.2d 325, 327 (3d Cir. 1990)); id.

at 102 (“The House and Senate Reports on the Bankruptcy Code indicate that § 541(a)(1)’s scope

is broad. Courts have construed property of the estate to include both tangible and intangible

property, including rights arising out of ordinary contractual relationships, and have even gone so

far as to find that the expectation of continuity of business relationships qualifies as property of

the estate.”) (internal citation and quotation omitted).

       78.     Sometimes, the automatic stay also applies to a wholly-owned subsidiary of the

debtor on the basis that there is such substantial overlap in the identity of the debtor and the



                                                  37
              Case 18-12773-BLS         Doc 45     Filed 01/03/19      Page 38 of 47



subsidiary, “that the debtor may be said to be the real party defendant.” Queenie, Ltd. v. Nygard

Int’l, 321 F.3d 282, 288 (2d Cir. 2003) (citing A.H. Robins Co. v. Piccinin, 788 F.2d 994, 999 (4th

Cir. 1986)). The court in Queenie, for example, held that the stay also applied to the debtor’s

wholly-owned subsidiary because the “adjudication of a claim against the [subsidiary] will have

an immediate adverse economic impact on [the debtor.]” Id.

               This “unusual situation,” it would seem, arises when there is such
               identity between the debtor and the third-party defendant that the
               debtor may be said to be the real party defendant and that a judgment
               against the third-party defendant will in effect be a judgment or
               finding against the debtor. An illustration of such a situation would
               be a suit against a third-party who is entitled to absolute indemnity
               by the debtor on account of any judgment that might result against
               them in the case. To refuse application of the statutory stay in that
               case would defeat the very purpose and intent of the statute.

A.H. Robins Co. v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986).

       79.     Under certain circumstances, the stay also may be extended to actions against non-

debtors pursuant to 11 U.S.C. § 105, which grants the Court the power to issue orders necessary

or appropriate to carry out the provisions of title 11. This Court stated in In re Cont’l Airlines:

               Consistent with congressional intent and with the fundamental
               purposes underlying the automatic stay, numerous federal courts
               have held that, under appropriate circumstances, the automatic stay
               may be extended beyond direct actions against the debtor to lawsuits
               against non-debtors. Specifically, courts in this circuit and others
               have held that while the automatic stay ordinarily applies only to
               actions against the debtor itself, it is properly extended to actions
               against non-debtors where an identity of interest exists between the
               debtor and non-debtor defendant such that the debtor is the real
               party defendant and the litigation will directly affect the debtor and,
               more particularly, the debtor's assets or its ability to pursue a
               successful plan of reorganization under Chapter 11.

177 B.R. 475, 479 (D. Del. 1993). Also see Covertech Fabricating, Inc. v. TVM Bldg. Prods.,

2017 U.S. Dist. LEXIS 186933, at *14 n.4 (W.D. Pa. Nov. 13, 2017) (jurisdiction of bankruptcy

court to stay actions in other courts extends beyond claims by and against the debtor, to include

                                                 38
              Case 18-12773-BLS          Doc 45     Filed 01/03/19     Page 39 of 47



suits to which the debtor need not be a party but which may affect the amount of property in the

bankrupt estate … and to those suits which may affect the allocation of property among creditors)

(internal quotations from Fisher v. Apostolou, 155 F.3d 876, 882 (7th Cir. 1998) and Zerand-

Bernal Group, Inc. v. Cox, 23 F.3d 159, 161-62 (7th Cir. 1994) omitted). In these circumstances,

“the court will have to determine whether a particular action which may be harming the estate

should be stayed.” In re Norwesco Dev. Corp., 68 B.R. 123, 126 (Bankr. W.D. Pa. 1986).

               C)      Legal Standard for Relief from the Automatic Stay

       72.     Section 362(d) provides for relief from the automatic stay under certain limited

circumstances. It states, in relevant part:

               (d) On request of a party in interest and after notice and a hearing,
               the court shall grant relief from the stay provided under subsection
               (a) of this section, such as by terminating, annulling, modifying, or
               conditioning such stay--
                       (1) for cause, including the lack of adequate protection of
               an interest in property of such party in interest;
                       (2) with respect to a stay of an act against property under
               subsection (a) of this section, if--
                                (A) the debtor does not have an equity in such
                       property; and
                                (B) such property is not necessary to an effective
                       reorganization; …

11 U.S.C. § 362(d)(1)-(2).

       73.     “Cause” as used in section 362(d)(1) is undefined and courts determine whether

cause exists on a case-by-case basis. See In re DBSI, Inc., 407 B.R. 159 (Bankr. D. Del. 2009). To

determine whether cause exists to lift the stay and allow a creditor to deprive the estate of an

interest in property, courts “generally consider the policies underlying the automatic stay” and “the

competing interests of the debtor and the [m]ovant.” In re Cont’l Airlines, Inc., 152 B.R. 420, 424

(D. Del. 1993). Additionally, “in balancing the competing interests of the debtor and the movant,

Courts consider three factors: (1) the prejudice that would be suffered should the stay be lifted; (2)

                                                  39
               Case 18-12773-BLS           Doc 45    Filed 01/03/19   Page 40 of 47



the balance of the hardships facing the parties; and (3) the probable success on the merits if the

stay is lifted.” Id. at 31.

        74.      Gate has the burden of establishing cause for relief from the automatic stay by

demonstrating that the relative balancing of hardships between Gate and the Debtors weigh

significantly in favor of Gate. See In re RNI Wind Down Corp., 348 B.R. 286, 299 (Bankr. D. Del.

2006) (“In order to establish cause for relief under section 362(d)(1), the party seeking relief from

the stay must show that the balance of hardships from not obtaining relief tips significantly in its

favor”) (citations and internal quotation marks omitted). Further, “[i]f the movant fails to make an

initial showing of cause,” then “the court should deny relief without requiring any showing from

the debtor that it is entitled to continued protection.” Sonnax Indus., Inc. v. Tri Component Prods.

Corp. (In re Sonnax Indus., Inc.), 907 F.2d 1280, 1285 (2d Cir. 1990). Without compelling

evidence that the relative hardships weigh in the movant’s favor, courts deny the request for relief

from the automatic stay. See In re W.R. Grace & Co., 2007 WL 1129170, at *3 (Bankr. D. Del.

Apr. 13, 2007) (denying lift stay motion after movant “presented no compelling evidence that the

balance of hardships was in its favor”).

        75.      Gate also has the burden of proving lack of equity. In re Jer/Jameson Mezz

Borrower II, LLC, 461 B.R. 293, 304 (Bankr. D. Del. 2011(“The movant has the burden of proving

lack of equity and a prima facie case for cause; the debtor has the burden of proving adequate

protection and the feasibility of a reorganization.”).

                 D)      Cause for Lifting the Automatic Stay Does Not Exist Because the
                         Chapter 11 Petitions Were Filed in Good Faith

        76.      The Debtors hereby incorporate their above discussion of why these Chapter 11

Cases were filed in good faith. No cause exists to grant the Stay Relief Motion on the basis that

they were not filed in good faith.

                                                    40
              Case 18-12773-BLS         Doc 45      Filed 01/03/19     Page 41 of 47



               E)      Cause for Lifting the Automatic Stay Does Not Exist Because Gate Is
                       Adequately Protected

       77.     Gate asserts it is entitled to stay relief because there is no equity cushion sufficient

to absorb continued interest accrual. SRM ¶ 53. Consequently, according to Gate, it lacks adequate

protection. Id. The Court should reject Gate’s reasoning.

       78.     First, there is a sufficient equity cushion to adequately absorb interest accumulating

on the Judgment. In determining whether there is an equity cushion, the Court looks at “the value

of the property after deducting the claim of the creditor seeking relief from the automatic stay and

all senior claims.” Nantucket Inv’rs II v. Cal. Fed. Bank (In re Indian Palms Assocs.), 61 F.3d

197, 207 (3d Cir. 1995). Gate contends that the value of the property=Topco’s equity interest in

Holdings and claim=Judgment, and concludes that the equity cushion=zero. SRM ¶¶ 54-5.

However, this calculation is disingenuous. For one, it is based entirely on a willfully narrow

reading of Topco’s petition: as anyone who has used Best Case Bankruptcy to populate a petition

knows, “unknown” or “undetermined” amounts do not appear on a petition and are not included

in the calculation of available assets in the summary of assets and liabilities. (Besides, if Gate

wants to conduct the equity cushion equation based solely on what is contained on Topco’s

petition, then it cannot claim the Judgment as a liability-because the Judgment does not appear on

the petition.) Further, as Gate knows quite well, Holdings is Topco’s only asset, so the value of

Topco directly correlates with the value of Holdings and that of Holdings’ two subsidiaries,

Nomadix and interTouch. Otherwise put, Gate knows Topco’s equity is not zero, and the collateral

for its Judgment is the Collateral, as defined above.

       79.     In fact, the combined value of the key assets presently held by Nomadix and

interTouch is approximately $77.9 million, not counting the value that can be ascribed to

Nomadix’s patent portfolio. Gate’s Collateral, therefore, includes the assets and revenue of two

                                                 41
                Case 18-12773-BLS       Doc 45     Filed 01/03/19     Page 42 of 47



going concerns with cash, accounts receivable, inventory, and working fixed assets. In addition,

Nomadix and interTouch have $2.5 million and $26.7 million, respectively, in contracted recurring

revenues, adding up to an aggregate value of the assets backing the Collateral of over $100 million-

again without ascribing any value to the Nomadix patents. See Moorer Declaration. While the

foregoing are not property of the estate, the Debtors, as 100% parents, hold an interest in that

property. Gate’s argument that it will be left without recourse should Topco not “service its debt”

is insincere.

        80.      Gate argues that “Topco has not provided or offered any form of adequate

protection to [Gate] from the immediate deterioration or threat of the complete destruction of

Topco’s interest in [Holdings] caused by the imposition of the automatic stay …, [Gate] is entitled

to relief from the stay under section 362(d)(1).” Id. ¶ 55 (emphasis in original). It provides not a

scintilla of evidence of any such destruction or, as it calls it by reference to section 362(f),

“irreparable damage” of Topco’s equity interests in Holdings. Nor could it. How does the stay

permanently damage these interests or cause them to drop in value? Surely that would be not in

Topco’ nor Holdings’, nor in their ultimate parent ST Holdings’ interest.

        81.      Gate could have presented more substance to meet its burden that Topco lacks

equity in its membership interests in Holdings, but it made the tactical decision not to and, as a

consequence, has failed to establish cause based on lack of adequate protection. This Court should

not reward Gate’s underhanded tactics and deny the Stay Relief Motion.

                 F)     The Stay Relief Motion Should Be Denied Because Topco Has an
                        Equity Interest in Its Ownership Interest in Holdings, Holdings has a
                        Corresponding Interest in Nomadix and interTouch, and this
                        Collateral Is Necessary for an Effective Reorganization

        82.      As is set forth above and in the Moorer Declaration, Topco does have equity in its

interest in Holdings and the collateral/Collateral is necessary to an effective reorganization. Stay

                                                 42
                 Case 18-12773-BLS        Doc 45     Filed 01/03/19     Page 43 of 47



relief therefore is not appropriate at this time.

                  G)     The Balancing of the Harm Tips in the Debtors’ Favor

          83.     Gate has not articulated how-or that-it would be harmed if the stay were not lifted.

The Debtors’ however, would be severely prejudiced should the Stay Relief Motion be granted.

Should the equity interests held by Holdings be transferred to Gate, the Debtors will not be able to

complete the Tiller Investment or any alternative investment or to conduct a sale of their properties

in a commercially reasonable fashion, all of which would severely prejudice the estates, the estates’

creditors, the equity holders and the very purpose for which Chapter 11 exists. As set forth above,

the Debtors are keenly focused on consummating the Tiller Transaction and negotiating an

alternate equity transaction and should be allowed to do so unless it becomes apparent that such

alternatives are unlikely to be achieved. Granting Gate stay relief to proceed with the New York

Action will impair the Debtors’ ability to accomplish these goals. The Stay Relief Motion must

be denied.

    IV.         GATE’S DEMAND FOR ADDITIONAL ADEQUATE PROTECTION
                SHOULD BE DENIED BECAUSE IT HAS FAILED TO PROVE THAT THE
                VALUE OF THE COLLATERAL IS DECLINING AND ALREADY IS
                ADEQUATELY PROTECTED BY THE AWARD OF POST-JUDGMENT
                INTEREST BY THE NEW YORK COURT

          84.     The New York Court awarded Gate post-Judgment interest at the rate of 9%. In

addition, all accrued by unpaid pre-judgment interest is also accounted for because the value of

the Collateral by far exceeds the amount of the Judgment. As is discussed below, post-judgment

interest serves to compensate a judgment creditor such as Gate for the time during which it is

deprived of the use of its money. Additionally, Gate has failed to meet its burden to show that the

value of the Collateral is declining. In re Cont’l Airlines, 146 B.R. 536, 539 (Bankr. D. Del. 1992)

(“courts have uniformly required a movant seeking adequate protection to show a decline in value



                                                    43
              Case 18-12773-BLS          Doc 45     Filed 01/03/19      Page 44 of 47



of its collateral”). Therefore, Gate already is adequately protected and this Court should not award

it any additional adequate protection.

       85.     The purpose of adequate protection is to protect the value of a creditor’s prepetition

interest in property. Resolution Tr. Corp. v. Swedeland Dev. Grp. (In re Swedeland Dev. Grp.),

16 F.3d 552, 564 (3d Cir. 1994) (“the whole purpose of adequate protection for a creditor is to

insure that the creditor receives the value for which he bargained prebankruptcy”) (citing In re

O’Connor, 808 F.2d 1393, 1396 (10th Cir. 1987)). A creditor’s request for adequate protection

therefore often arises out of a prepetition lender’s concern that will suffer a loss by a superpriority

given to a post-petition loan; id.; or a lenders’ concern that the debtors-in-possession is unable to

service existing loans. See, e.g., In re Jer/Jameson Mezz Borrower II, LLC, 461 B.R. at 296

(debtors’ loans were “held by a collateralized debt obligation managed and serviced by an

affiliate”). Here, none of the concerns that typically are addressed by a debtor providing adequate

protection exist.

       86.     First, Gate is not a prepetition lender. Gate purchased a defaulted Note at a

discount, then sued the Debtors, and now demands adequate protection as a judgment creditor. As

is further discussed below, the interests of a judgment creditor are adequately protected by an

award of post-judgment interest. Second, there currently is no priming loan pending that could

impede Gate’s interest, and none is contemplated. Third, the Note is in default and Gate is a

judgment creditor-by implication, the Debtors’ debt service obligations under the Note have been

extinguished. Fourth, Gate cannot prove that the value of the Collateral is declining. Fifth,

considering the value of the Collateral, Gate clearly is overprotected already. For all the foregoing

reasons, Gate is not entitled to any additional adequate protection.

       87.     The interest the New York Court awarded Gate on the Judgment amount adequately



                                                  44
              Case 18-12773-BLS         Doc 45      Filed 01/03/19     Page 45 of 47



protects Gate from any decline in value of the Judgment. The United States Supreme Court once

stated that “[i]nterest is the compensation allowed by law, or fixed by the parties, for the use or

forbearance of money, or as damages for its detention[.]” Brown v. Hiatts, 82 U.S. 177, 185 (1872);

Universal City Studios, Inc. v. Francis I. Du Pont & Co., 334 A.2d 216, 222 (Del. 1975) (“The

rule was correctly relied on below that the purpose of interest is to fairly compensate plaintiffs for

their inability to use the money during the period in question.”) (citing to Felder v. Anderson,

Clayton & Co., 159 A.2d 278 (1960)).

       88.     While courts typically discuss this principle of preserving the true value of a

judgment in connection with awarding pre-judgment interest, it is clear that the same principle

applies with respect to post-judgment interest. See, e.g., Kaiser Aluminum & Chem. Corp. v.

Bonjorno, 494 U.S. 827, 835-36 (1990) (“the purpose of post[-]judgment interest is to compensate

the successful plaintiff for being deprived of compensation for the loss from the time between the

ascertainment of the damage and the payment by the defendant”) (citing Poleto v. Conrail Corp.,

826 F.2d 1270, 1280 (3d Cir. 1987)); Brandin v. Gottlieb, C.A. No. 14819, 2000 Del. Ch. LEXIS

97, at *101-02 (Ch. July 13, 2000) (noting that “[w]ithout an award of post-judgment interest on

the … final judgment, [the judgment debtor] could chip away at the real value of [the judgment

creditor’s] recovery and diminish his obligation to her.”). The New Jersey Superior Court,

Appellate Division, summarized the “make whole” principle behind an award of interest as

follows:

               Pre-judgment interest is in contemplation of law “damages” for the
               illegal detention of a legitimate claim or indebtedness. See Rova
               Farms Resort v. Investors Ins. Co., 65 N.J. 474, 506, 323 A.2d 495
               (1974). It therefore serves to “indemnify the claimant for the loss of
               what the monies due him would presumably have earned if payment
               had not been delayed.” Busik v. Levine, 63 N.J. 351, 358, 307 A.2d
               571 (1973), app. dism. 414 U.S. 1106, 94 S. Ct. 831, 38 L. Ed. 2d
               733 (1973); Fasolo v. Div. of Pensions, supra, 190 N.J. Super. at

                                                 45
              Case 18-12773-BLS          Doc 45      Filed 01/03/19     Page 46 of 47



               584, 464 A.2d 1180 (1983). Post-judgment interest is based on the
               same rationale, enhanced, however, by the dimension of an
               adjudication of improper withholding.

N.J. Dep’t of Labor v. Pepsi-Cola Co., 765 A.2d 760, 763 (N.J. Super. Ct. App. Div. 2001). Courts

across the United States “have echoed this principle.” Miller at 609 and n.32 (citing cases); see,

e.g., Booker v. Taylor Milk Co., 64 F.3d 860, 869 (3d Cir. 1995) (denying request for prejudgment

interest finding that “the award of back pay alone wholly compensated Plaintiff”) (emphasis in

original); Smith v. Int’l Total Servs., 1997 U.S. Dist. LEXIS 16236, at *36 (E.D. Pa. Oct. 9, 1997)

(“To fulfill this ‘make-whole’ purpose, pre[-]judgement interest is to be given in response to

considerations of fairness and denied when its exaction would be inequitable.”) (internal

quotations omitted).

       89.     Because Gate was awarded post-judgment interest on the entire amount of the

Judgment (not just that portion ultimately allocable to Topco), Gate’s interest in the Topco

membership interests already is adequately protected. The value of the Collateral by far exceeds

the Judgment, and Gate is an oversecured creditor. The Court should decline to award Gate any

additional funds above and beyond to those to which the New York Court found it was entitled

and contrary to established precedent in this Court. However, to the extent the Court is inclined

to do so, the Debtors respectfully request that it limits additional adequate protection to “such other

relief … as will result in the realization by [Gate] of the indubitable equivalent of such entity’s

interest in [the Collateral].” 11 U.S.C. § 361(3).




                                                  46
             Case 18-12773-BLS         Doc 45     Filed 01/03/19     Page 47 of 47



                                           Conclusion

       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court (i) deny the Motion to Dismiss, (ii) deny the Stay Relief Motion, (iii) deny the Adequate

Protection Demand, and (iv) grant such other and further relief as is just and proper.


Dated: January 3, 2018
       Wilmington, Delaware                          KLEIN LLC

                                                     /s/ Julia B. Klein
                                                     Julia B. Klein (Bar No. 5198)
                                                     919 North Market Street
                                                     Suite 600
                                                     Wilmington, Delaware 19801
                                                     Phone: (302) 438-0456
                                                     Fax: (302) 300-1733

                                                     Proposed Counsel to the Debtors
                                                     and Debtors in Possession




                                                47
